PRESIDING JUSTICE HEIPLE, dissenting: The State appeals the trial court decision to vacate defendant’s burglary conviction. The trial court based that decision on its finding that defendant had received ineffective assistance of counsel and had been prejudiced thereby. The majority affirms the trial court holding. I dissent. Defendant, Martin Rodriguez, was charged with two counts of residential burglary in 1988. Following plea negotiations, defendant pleaded guilty to the Class 2 felony of burglary and the State recommended defendant be placed on four years’ probation, serve 60 days in county jail and pay fines and costs totaling $300. The trial judge thoroughly questioned and admonished defendant regarding the plea, and after assuring himself that defendant was competently and voluntarily entering the plea, accepted defendant’s guilty plea and sentenced him pursuant to the plea agreement. Defendant filed a petition for post-conviction relief on July 21, 1989. The petition alleged that the 18-year-old defendant was brought to the United States from Mexico at the age of four and had continuously resided with his family in Joliet since that time. Defendant and his family sought and received temporary residency pursuant to the amnesty provisions of the Immigration Reform Control Act of 1986, but defendant’s application for permanent residence status was denied because the Act precludes convicted felons from obtaining permanent residence through the amnesty program. Defendant alleged that his guilty plea and subsequent conviction were the sole reason for denial of his amnesty application. Defendant’s petition further alleged that defendant was never advised by his attorney that his conviction would preclude him from obtaining permanent residence in the United States. Defendant claims his attorney’s failure to advise him regarding the immigration concerns and potential deportation was ineffective assistance of counsel, and that he would not have pleaded guilty had he been aware of the consequences. A subsequent affidavit was filed by defendant’s counsel on behalf of defendant, wherein counsel stated that he could not recall if he ever discussed possible immigration concerns with defendant, or if he even knew defendant was an illegal alien. Defendant requested that the trial judge permit him to withdraw his guilty plea. Basing its decision on the cases of People v. Padilla (1986), 151 Ill. App. 3d 297, and People v. Miranda (1989), 184 Ill. App. 3d 718, the trial court found that defendant had received ineffective assistance of counsel and granted his petition. The majority affirms, relying on the recent decision in People v. Huante (1990), 194 Ill. App. 3d 159. The reasoning of the trial court and the majority is flawed. Reliance on Padilla, Miranda, and Huante is misplaced. Padilla and Miranda can be readily distinguished from the instant case on the basis that attorneys in those cases were aware that their clients were aliens. This matter involves an attorney who was not informed, nor did he suspect, that his client had temporary resident alien status. It is not difficult to appreciate the difference between a lawyer who has knowledge of a special status influencing his client’s case yet fails to apprise the client of the ramifications of his actions, and the attorney who is unaware of any potential complications resulting from his client’s citizenry. The latter practitioner has no duty of which I am aware to inquire into the alien status of each and every client seeking defense of criminal prosecution. Regarding Huate, I am not inclined to agree with the reasoning in the case, nor do I believe, in any event, that the holding is applicable to the instant matter. Although Huante seems to impose upon counsel the duty to investigate a client’s alien status, I reiterate my objection to such a burdensome requirement. Pleading guilty to a felony can have an impact on numerous phases of one’s life, yet an attorney cannot be expected to review each and every potential ramification of a felony conviction. Conviction of a felony, for instance, is grounds for divorce in Illinois. (Ill. Rev. Stat. 1989, ch. 40, par. 401(a)(1).) Is it, then, ineffective assistance of counsel if an attorney fails to disclose that a guilty plea would make it possible for his or her spouse to get a divorce? The alien status, like the marital status, of a client is wholly collateral and irrelevant to the preparation of a criminal defense. Finally, regardless of the viability of the holding in Huante, it is not, as the majority states, dispositive of the instant case. In Huante, the defendant spoke “fairly good English,” but frequently used an interpreter when communicating with his attorney and the court. This led the court to conclude that the defendant’s attorney should have recognized him as a possible alien. Defendant in this matter speaks fluent English and admittedly knows very little Spanish. The majority points out that, as in Huante, defendant’s birthplace was noted as “Mexico” on court documents, and counsel should have been alerted to the possibility of alien status. It is unreasonable to expect attorneys to assume every foreign-born client is an alien. The mere appearance of a foreign birthplace on a docket sheet does not make the facts of this case parallel to Huante. The defendant in the instant case has resided in the United States nearly all of his life, speaks fluent English and did not give his attorney any indication of his alien status. The failure of counsel to interrogate defendant regarding his status or recite to him a list of immigration concerns associated with pleading guilty to a felony is not indicative of ineffective assistance. Preparation of an effective defensive strategy does not require same. There is no evidence that counsel’s conduct fell below objective standards of reasonable competence demanded of attorneys in criminal cases. (Strickland v. Washington (1984), 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052.) I would reverse the decision of the trial court. Accordingly, I dissent.